DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Response to Amendment
Applicant amendment filed 03/29/2022 has been entered and is currently under consideration.  Claims 1-2, 4-5, and 12 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2016/0009011 of record) in view of Solbeck (US 3849051 of record) and Shinobudani et al. (US 2017/0165881) hereinafter Shinobudani.
Regarding claim 1, He teaches:
An optical sheet forming apparatus configured to form a light guide plate comprising a light incident portion and a surface emitting portion wherein, in the light guide plate, an upper surface of the light incident portion and an upper surface of the surface emitting portion are both formed as flat surfaces arranged parallel to each other, an inclined surface is formed between both the upper surfaces, a lower surface of the light guide plate is formed as a continuous flat surface opposed and parallel to both the upper surfaces to form the light incident portion as a thick portion and form the surface emitting portion as a thin portion (Fig 3; [0047-0048]), the optical sheet forming apparatus comprising (abstract):
an extrusion unit (Fig 11: feeding unit 100; [0012, 0049, 0068]) comprising:
a forming roll unit comprising a main roll, a press roll, and a feed roll each configured to rotate about a rotation axis arranged in a direction crossing an extrusion direction so as to convey the discharged molten resin in the extrusion direction while solidifying the discharged molten resin. each of the main roll and the press roll comprising a cylindrical transfer surface (Fig 11; conveying roller 601, extrusion roller 602, conveying roller 603; [0068-0070]);
a thick portion forming groove formed in one of the main roll and the press roll by continuously recessing one side in a width direction of the transfer surface along a circumferential direction, and comprising a groove bottom surface and two inclined surfaces inclined from both sides of the groove bottom surface toward the transfer surface, the thick portion forming groove being configured to form the thick portion which is thicker than the thin portion continuously in the extrusion direction in a part of the molten resin (Fig 9: recess 415; [0062-0064]), and
a half-finished product of the light guide plate is formed in a width direction of the sheet- shaped molten resin ([0077]).
He does not teach an extruder configured to melt and knead a resin material and generate a molten resin, and
a T die configured to discharge the sheet-shaped molten resin from a discharge slit connected to a manifold via a clearance passage, the discharge slit being configured as a clearance between a first slit surface of a first lip and a second slit surface of a second lip which are opposed and parallel to each other; and
a position adjustment mechanism configured to adjust a position of the discharge slit with respect to the thick portion forming groove.
In the same field of endeavor regarding extrusion, Solbeck teaches an extrusion unit comprising a an extruder configured to melt and knead a resin material and generate a molten resin (Fig 1: extrusion cylinder 5, motor 7; Col 3, ln 29-46), a T die configured to discharge the sheet-shaped molten resin from a discharge slit connected to a manifold via a clearance passage, the discharge slit being configured as a clearance between a first slit surface of a first lip and a second slit surface of a second lip which are opposed and parallel to each other (Fig 8, die channel 119, outlet slit 14, die lips 15, 16; col 5, ln 39-55),
a position adjustment mechanism (Fig 1-3: extruder 1, guiding members 51, profiled rails 52, 53, wheels 54; col 4, ln 21-43) configured to adjust a position of a discharge slit of an extrusion die (Fig 1-3: extrusion die 11, slit 14) with respect to an adjacent roller (Fig 1-3: roller 24; col 3, ln 55-63) for the motivation of extruding thermoplastic material adjusting the size of the orifice, absorbing kinetic energy generated by axial thermal expansion of the die, and to facilitate cleaning and position adjustment (Col 3, ln 36-46; col 4, ln 21-63; col 5, ln 64).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the extruder as taught by He with the extruder, t-die, and axial position adjustment mechanism as taught by Solbeck in order to extrude thermoplastic material adjust the size of the orifice, absorb kinetic energy generated by axial thermal expansion of the die, and to facilitate cleaning and position adjustment. 
He in view of Solbeck does not teach a main roll having a diameter, a press roll having a diameter equal to the diameter of the main roll, and a feed roll having a diameter equal to the diameter of the main roll.
In the same field of endeavor regarding sheet molding, Shinobudani teaches teach a main roll having a diameter, a press roll having a diameter equal to the diameter of the main roll, and a feed roll having a diameter equal to the diameter of the main roll for the motivation of providing the appropriate cooling heat (Fig 11a: molding rolls 101-103; [0010-0011]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the main roll, press roll, and feed roll as taught by He in view of Solbeck to have the same diameters as taught by Shinobudani in order to provide the appropriate cooling heat.
He in view of Solbeck and Shinobudani does not explicitly recite wherein a neck-in portion caused by a neck-in phenomenon is formed continuously in the extrusion direction in the molten resin discharged from the discharge slit, and the neck-in portion is positioned to be opposed to the thick portion forming groove by the adjustment of the position of the discharge slit with respect to the thick portion forming groove by the position adjustment mechanism.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Since the prior art apparatus teaches all of the structural limitations as the claimed invention, one of ordinary skill in the art would reasonably expect the prior art apparatus to perform the claimed functions as well.
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP 2115.
Regarding claim 2, He in view of Solbeck and Shinobudani teaches the apparatus of claim 1.
Solbeck further teaches wherein the position adjustment mechanism comprises; a moving device configured to move the extrusion unit along the rotation axis (Fig 1-3; extruder 1, guiding members 51, wheels 54; col 4, ln 21-63); and the position adjustment mechanism moves the extrusion unit by the moving device and thereby moves the discharge slit in parallel along the rotation axis (Fig 1-3; col 4, ln 21-63).
Claims 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Solbeck and Shinobudani  as applied to claims 1 and 2 above, and further in view of Honma et al. (JPH08118458 of record with reference to examiner provided machine translation) hereinafter Honma.
Regarding claim 4, He in view of Solbeck and Shinobudani teaches the apparatus of claim 1.
He in view of Solbeck does not teach wherein the position adjustment mechanism comprises a moving mechanism configured to move the forming roll unit along the rotation axis, and the position adjustment mechanism moves the forming roll unit by the moving mechanism, and thereby moves the thick portion forming groove in parallel along the rotation axis.
In the same field of endeavor regarding extrusion, Honma teaches a position adjustment mechanism comprises a moving mechanism (positioning means 51, support shaft 25, support portion 26, pedestal 27, hydraulic cylinder 28; [0020]) configured to move the forming roll unit (base material roll 24; [0020]) along the rotation axis, and the position adjustment mechanism moves the forming roll unit by the moving mechanism ([0020]) for the motivation of increasing efficiency by automating the adjustment of material roll ([0012]). 
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the position adjustment mechanism as taught by He in view of Solbeck to include the roller adjustment as taught by Honma in order to increase efficiency by automating the adjustment of material roll.
Since He teaches the groove is located on the roller, and Honma teaches a roller position adjustment mechanism that moves the roller along the rotation axis, one of ordinary skill in the art would recognize that He in view of Solbeck and Honma teaches the position adjustment mechanism moves the thick portion forming groove in parallel along the rotation axis.
Regarding claim 5, He in view of Solbeck teaches the apparatus of claim 2.
He in view of Solbeck does not teach wherein the position adjustment mechanism comprises a deckle configured to cover a part of the discharge slit, and the position adjustment mechanism limits the discharge slit by the deckle, and thereby adjusts a discharge range of the molten resin.
Honma teaches a position adjustment mechanism comprising a deckle configured to cover a part of the discharge slit (slit adjusting means 53A, 52B, deckle drive devices 9A, 9B; [0021]), and the position adjustment mechanism limits the discharge slit by the deckle, and thereby adjusts a discharge range of the molten resin ([0021]) for the motivation of automating the adjustment of width of the base material simply and efficiently ([0006]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the position adjustment mechanism as taught by He in view of Solbeck to include the deckle pair as taught by Honma in order to automate the adjustment of width of the base material simply and efficiently.
Regarding claim 12, He in view of Solbeck, Shinobudani, and Honma teaches the apparatus of claim 4.
Honma further teaches a position adjustment mechanism comprising a deckle configured to cover a part of the discharge slit (slit adjusting means 53A, 52B, deckle drive devices 9A, 9B; [0021]), and the position adjustment mechanism limits the discharge slit by the deckle, and thereby adjusts a discharge range of the molten resin ([0021]).
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
Applicant arguments are moot in light of the new grounds of rejection.  Shinobudani teaches the diameters of the press roll, main roll, and feed roll.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           
                                                                           


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743